Case 2:20-cv-02650-DDC-GEB Document 1 Filed 12/22/20 Page 1 of 8




                     UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS

JOHN BLACKWELL                                     )
                                                   )
              Plaintiff,                           )
                                                   )
vs.                                                )
                                                   )   Case No.
                                                   )
GANNETT CO. INC.                                   )
                                                   )
              Defendant.                           )

                                   COMPLAINT

       Plaintiff complains against the above-named Defendant as follows:

I.     THE PARTIES.

       1.     Plaintiff is a citizen of the United States and resident of Leavenworth

County, Kansas.

       2.     Defendant Gannett Co. Inc. is registered and doing business at

multiple locations in the state of Kansas during the relevant time period.

II.    JURISDICTION AND VENUE.

       3.     The jurisdiction of the federal court is invoked because Plaintiff’s

claims arise under the statutes and laws of the United States, 42 U.S.C. Section 2000e

et seq., the Americans with Disabilities Act, as amended in 2008

(“ADA”/ADAAA”).

       4.     Venue in the United States District Court for the District of Kansas is

proper because Kansas is where the claims arose.
Case 2:20-cv-02650-DDC-GEB Document 1 Filed 12/22/20 Page 2 of 8




          5.    The Court has pendant jurisdiction over state law claims asserted by

Plaintiff because the claims arise out of the same nucleus of fact as Plaintiff’s federal

claims.

III.      STATEMENT OF FACTS.

          6.    Plaintiff John Blackwell applied for employment with GateHouse

Media in late summer 2019 for a position as a Digital Sales Manager.

          7.    Mr. Blackwell suffers from the disability of depression.

          8.    Mr. Blackwell’s depression substantially limits one or more major life

activity and when it periodically flares up, it causes him to require reasonable

accommodations to allow him to perform the essential functions of his job.

          9.    A copy of the job posting Mr. Blackwell applied for is attached as

Exhibit A.

          10.   Mr. Blackwell, was told and understood his primary role would helping

to build a new division and in that role he would be recruiting salespeople, training,

monitoring performance and supervising current staff.

          11.   Mr. Blackwell was offered the position as Digital Sales Manager and

upon acceptance of this position, he resigned his then-current gainful employment.

          12.   Mr. Blackwell began his employment with GateHouse Media, Inc. in

Topeka, Kansas on or about September 30, 2019 as a Digital Sales Manager.

          13.   At or around this time, GateHouse merged with Defendant Gannett,

Co.




                                         2
Case 2:20-cv-02650-DDC-GEB Document 1 Filed 12/22/20 Page 3 of 8




       14.     When Mr. Blackwell began work and completed his training for his

position as Digital Sales Manager, he found disparity with the job responsibilities he

was assigned which were substantially different than what was advertised and

presented to him when he decided to accept that position.

       15.     From the time he was hired, Mr. Blackwell was placed in initial training

that lasted from September 30, 2019 through approximately December 6, 2019.

       16.     During his initial training period, he was also paid training pay, which

was scheduled to continue into early January 2020.

       17.     Mr. Blackwell received a passing grade for his training and was not

given any verbal or written direction that his performance was anything other than

adequate.

       18.     As a new employee for Defendant using a new sales system and new

sales model, Mr. Blackwell received continued training and feedback and applied that

training to his day-to-day work.

       19.     As Mr. Blackwell continued to perform his duties, he became

concerned that he was not “managing” staff or building a department as he believed

he would prior to quitting his prior employment to accept a job with Defendant.

       20.     Defendant tried to assuage Mr. Blackwell’s concerns by explaining it

was short staffed and its sales staff had to wear many hats and do many things.

       21.     Defendant had never explained anything about being short staffed or

that the Digital Sales Managers would not be engaged in managing staff but would

instead be extensively involved in ground level digital sales.


                                        3
Case 2:20-cv-02650-DDC-GEB Document 1 Filed 12/22/20 Page 4 of 8




       22.    Though Mr. Blackwell was in the position of Digital Sales Manager, he

was continually pressed toward doing work that was inconsistent with the

representations about the primary duties he would perform as Digital Sales Manager.

       23.    Through January 8, 2020, at no time was Mr. Blackwell issued

disciplinary actions, warnings or feedback that his job was in jeopardy based on his

job performance.

       24.    On or about January 8, 2020, Mr. Blackwell applied for and was

approved for a leave of absence by Gannett based on his physicians’

recommendation.

       25.    The reason for the leave request by Mr. Blackwell was to address

symptoms of his underlying disability that had become exacerbated.

       26.    In the process of commencing his leave, Mr. Blackwell was never

advised that the requested accommodation was not approved or that he had to

suggest an alternative accommodation, rather the understanding was his

accommodation was approved through approximately March 27, 2020.

       27.    Less than two weeks before March 27, 2020 Mr. Blackwell was

informed, without warning, he was being terminated.

       28.    The communication sent to Mr. Blackwell informing him that he was

terminated stated “Due to the fact that you have informed us that you are unable to

return to work and perform the essential functions of the position that you previously

held at GateHouse Media, I regret to inform you that we can no longer hold your

position open and your employment will be terminated effective March 10, 2020.”


                                       4
Case 2:20-cv-02650-DDC-GEB Document 1 Filed 12/22/20 Page 5 of 8




       29.    Mr. Blackwell never informed Defendant he could not have returned

to work.

       30.    On March 10, 2020 Mr. Blackwell emailed Gary Funkhouser, a human

resources professional at Gannett, about working in the position of a sales

representative, but his inquiry was ignored and his termination was completed.

       31.    At the time of his termination and mistreatment by Gannett, Mr.

Blackwell could have returned to work and performed his duties with a reasonable

accommodation other than a leave of absence, but he never was even told that

continuation of his medical leave was no longer considered a reasonable

accommodation and was instead summarily fired.

       32.    In a March 21, 2020 email from Funkhouser, Mr. Blackwell was told

about his termination that “They couldn’t keep your position open.”.

COUNT I - DISABILITY DISCRIMINATION AND RETALIATION IN
VIOLATION OF THE ADAA

       33.    Plaintiff hereby incorporates the foregoing paragraphs by reference.

       34.    Plaintiff was an individual who suffered from disabilities protected by

the Americans with Disabilities Act.

       35.    Plaintiff sought reasonable accommodation in the form of

accommodated leave, but was denied such accommodation (i.e. he was fired during

the leave that had purportedly been granted) and/or such leave was not offered in

good faith.




                                       5
Case 2:20-cv-02650-DDC-GEB Document 1 Filed 12/22/20 Page 6 of 8




        36.     Plaintiff was “regarded” as disabled in that Defendant chose Plaintiff

to be released from employment on the basis of his having a record of disability, as

opposed to terminating non-disabled employees.

        37.     Defendant terminated Plaintiff rather than engage in a good faith

interactive process as Plaintiff was approaching the end of his medical leave period.

        38.     Defendant terminated Plaintiff during the period of the stipulated and

agreed accommodated medical leave rather than permit Plaintiff to complete that

period of medical leave.

        39.     Defendant, in the course of prematurely ending Plaintiff’s

accommodation, retaliated against him by terminating his employment because he

had engaged in protected activity of requesting an accommodated leave.

        40.     On information and belief, Defendant could have held Plaintiff’s

position open longer than it did, or provided him other opportunities to remain

employed, but instead, opted to terminate his employment under a false pretext and

otherwise ignore his requests to be placed in another position.

        41.     Defendant failed to engage in the good faith interactive process with

Plaintiff regarding his required accommodations when the end of his leave period was

approaching.

        42.     Defendant failed to provide a reasonable accommodation as to

Plaintiff’s disabilities.




                                        6
Case 2:20-cv-02650-DDC-GEB Document 1 Filed 12/22/20 Page 7 of 8




       43.     Plaintiff filed a charge of discrimination with the Equal Employment

Opportunity Commission (“EEOC”) within the appropriate time period and filed a

complaint within 90 days after the date of his right to sue letter.

       44.     A copy of Plaintiff’s right to sue letter is attached as Exhibit B.

       45.     As such, this action is timely and Plaintiff has exhausted all

administrative prerequisites to filing this action.

       46.     As a direct and proximate result of Defendant’s conduct, Plaintiff has

sustained and will continue in the future to sustain damages in the form of lost

income, emotional pain, suffering, mental anguish, inconvenience, and loss of

enjoyment of life.

       47.     Defendant’s conduct against Plaintiff was intentional and in reckless

disregard of his rights to be free from discrimination such that Plaintiff is entitled to

an award of punitive damages.

       48.     Plaintiff is entitled to economic damages, emotional distress damages,

punitive damages, pre and post-judgment interest, attorneys’ fees and any other relief

the Court deems just and equitable.

                FRCP 8 Notice of claims under facts stated above.

       49.     Incorporating all facts and statements above, Plaintiff states that by

listing particular counts of his claim he is not intending to waive other theories that

are consistent with Federal Law and FRCP 8, and cognizable based on the allegations

above that support claims for negligent or fraudulent misrepresentation recognized

by applicable state law.


                                         7
Case 2:20-cv-02650-DDC-GEB Document 1 Filed 12/22/20 Page 8 of 8




       WHEREFORE, Plaintiff prays for judgment against Defendant on all Counts

above for actual damages, compensatory and punitive damages, and all costs,

expenses and attorneys’ fees incurred herein, for appropriate equitable relief, for

interest at the highest lawful rate, and all other relief the Court deems fair and

equitable.

IV.    DEMAND FOR JURY TRIAL.

       Plaintiff hereby demands a trial by jury for the foregoing causes of action.

VII.   DESIGNATION OF PLACE OF TRIAL.

       Plaintiff hereby requests that the trial be held at Kansas City, Kansas.

                                             Respectfully submitted,
                                             REAVEY LAW LLC
                                             By: /s/ Kevin C. Koc                .
                                                   Patrick G. Reavey, KS# 17291
                                                   Kevin Koc KS# 24953
                                                   Livestock Exchange Building
                                                   1600 Genessee, Suite 303
                                                   Kansas City, MO 64102
                                                   Ph: 816.474.6300
                                                   Fax: 816.474.6302
                                                    Email: preavey@reaveylaw.com
                                                    Email: kkoc@reaveylaw.com
                                                    Website: www.reaveylaw.com
                                                   ATTORNEYS FOR PLAINTIFF




                                         8
